15‐3313‐cr                                                        
United States v. Smith 




                                     In the
              United States Court of Appeals
                          for the Second Circuit
                                               
 
 
                              AUGUST TERM 2015 
                                       
                               No. 15‐3313‐cr 
                                       
                          UNITED STATES OF AMERICA, 
                                   Appellee, 
 
                                       v. 
 
                             EDWARD SMITH, 
                           Defendant‐Appellant. 
                                             
                                      
              On Appeal from the United States District Court 
                  for the Southern District of New York 
                                             
 
                          ARGUED: SEPTEMBER 28, 2016 
                           DECIDED: MARCH 8, 2018 
                           AMENDED: JULY 19, 2018 
                                             
 
Before: WINTER and CABRANES, Circuit Judges, and RESTANI, Judge.* 

                                                  

       This case, in which oral argument was heard in September 2016 
but which was held in abeyance pending decision first in United States 
v. Jones, 878 F.3d 10 (2d Cir. 2017), then in United States v. Morales, 709 
F.  App’x  93  (2d  Cir.  2018),  presents  the  following  questions:  (1) 
whether  the  evidence  at  trial  was  sufficient  to  prove  possession  of 
crack cocaine with intent to distribute; and (2) whether the New York 
offense  of  robbery  in  the  second  degree  constitutes  a  “crime  of 
violence”  as  that  term  was  defined  in  the  United  States  Sentencing 
Guidelines  before  August  1,  2016.  We  answer  both  questions  in  the 
affirmative and therefore AFFIRM the judgment of October 7, 2015 of 
the United States District Court for the Southern District of New York 
(Katherine Polk Failla, Judge). 

                                                  

                             DANIEL M. TRACER, Assistant United States 
                             Attorney (Thomas McKay and Karl Metzner, 
                             Assistant United States Attorneys, on the 
                             brief), for Geoffrey S. Berman, United States 
                             Attorney for the Southern District of New 
                             York, New York, NY, for Appellee. 



       *  Judge Jane A. Restani, of the United States Court of International Trade, 
sitting by designation. 




                                         2 
                            MATTHEW B. LARSEN, Federal Defenders of 
                            New York Appeals Bureau, New York, NY, 
                            for Defendant‐Appellant.   

                                               

JOSÉ A. CABRANES, Circuit Judge: 

       This case, in which oral argument was heard in September 2016 
but which was held in abeyance pending decision first in United States 
v. Jones, 878 F.3d 10 (2d Cir. 2017), then in United States v. Morales, 709 
F.  App’x  93  (2d  Cir.  2018),  presents  the  following  questions:  (1) 
whether  the  evidence  at  trial  was  sufficient  to  prove  possession  of 
crack cocaine with intent to distribute; and (2) whether the New York 
offense  of  robbery  in  the  second  degree  constitutes  a  “crime  of 
violence”  as  that  term  was  defined  in  the  United  States  Sentencing 
Guidelines  (“Guidelines”)  before  August  1,  2016.  We  answer  both 
questions  in  the  affirmative  and  therefore  AFFIRM  the  judgment  of 
October  7,  2015  of  the  United  States  District  Court  for  the  Southern 
District of New York (Katherine Polk Failla, Judge). 

                            I. BACKGROUND 

       Defendant‐Appellant  Edward Smith  (“Smith”)  appeals  from a 
District Court judgment entered on October 7, 2015 by Judge Failla. A 
jury convicted Smith of being a felon in possession of a firearm and 
ammunition, in violation of 18 U.S.C. § 922(g)(1), and of possession of 
crack  cocaine  with  intent  to  distribute,  in  violation  of  21  U.S.C. 
§§ 841(a)(1),  (b)(1)(C).  At  sentencing,  the  District  Court  calculated 




                                       3 
Smith’s base offense level as 20. The District Court came to this result 
partly  by  concluding  that  Smith  had  already  been  convicted  of  a 
“crime of violence” as that term is defined in section 4B1.2(a) of the 
Guidelines:  robbery  in  the  second  degree  in  violation  of  New  York 
Penal Law section 160.10. The District Court then imposed a term of 
one  hundred  twenty  months’  imprisonment  for  each  of  the  two 
charges, the terms to run concurrently. Smith appealed. 

                             II. DISCUSSION 

                       A. Sufficiency of the Evidence 

       Smith raises two arguments on appeal. His first argument is that 
the evidence presented at trial was insufficient to prove possession of 
crack  cocaine  with  intent  to  distribute.  The  officers’  testimony  that 
they  recovered  bags  of  crack  cocaine  from  him  at  the  police  station 
could not have been true, he argues, because he “was bleeding from 
his  hands  on  the  night  in  question,”  whereas  “the  baggies  allegedly 
recovered from [him] were bloodless.” Br. Appellant 15–16. The bags 
thus  could  not  have  been  “pried  from  his  bleeding  and 
tightly[ ]clenched hands.” Id. at 16. 

       A  court  reviewing  a  conviction  entered  pursuant  to  a  jury 
verdict for sufficiency of the evidence must affirm the conviction if it 
determines that “after viewing the evidence in the light most favorable 
to  the  prosecution,  any  rational  trier  of  fact  could  have  found  the 
essential elements of the crime beyond a reasonable doubt.” Musacchio 
v.  United  States,  136  S.  Ct.  709,  715  (2016)  (emphasis  in  original) 




                                      4 
(quoting  Jackson  v.  Virginia,  443  U.S.  307,  319  (1979));  see  also  United 
States v. Daugerdas, 837 F.3d 212, 221 (2d Cir. 2016). 

       We conclude that there was sufficient evidence to convict Smith. 
The officers involved in Smith’s arrest testified at trial that they did not 
search Smith until they were back at the police station because a hostile 
crowd had gathered at the scene of the arrest. They also testified that 
as  they  prepared  to  search  Smith  at  the  station,  Smith  removed 
something from his pocket and clenched it in his fist. When they pried 
Smith’s  fist  open,  they  discovered  a  plastic  bag  containing  fourteen 
smaller plastic bags of crack cocaine. Even if no blood was found on 
the  fourteen  smaller  plastic  bags,  the  jury  might  reasonably  have 
inferred  from  the  officers’  testimony  that  Smith’s  hands  were  no 
longer bleeding by the time he arrived at the police station. The jury 
might  also  reasonably  have  inferred  that  Smith’s  hands  were  still 
bleeding but that no blood was on the smaller bags because they were 
enclosed within the larger plastic bag. The government’s choice not to 
introduce the larger plastic bag into evidence did not require the jury 
to reject this second possible inference or to conclude that the officers’ 
testimony was not credible. 

                    B. Calculation of Base Offense Level 

       Smith also argues that the District Court miscalculated his base 
offense  level  under  the  Guidelines  because  robbery  in  the  second 
degree,  in  violation  of  New  York  Penal  Law  section  160.10,  is  not  a 




                                        5 
“crime of violence” as the term is defined in the applicable version of 
section 4B1.2(a) of the Guidelines.1 

       Because  Smith  did  not  object  to  the  calculation  in  the  District 
Court,  we  review  the  District  Court’s  calculation  for  plain  error, 
although we apply that standard less “stringently” in sentencing cases. 
United States v. Gamez, 577 F.3d 394, 397 (2d Cir. 2009). 

       The  applicable  version  of  section  4B1.2(a)  defines  “crime  of 
violence”  to  include  “any  offense  under  federal  or  state  law, 
punishable by imprisonment for a term exceeding one year, that—(1) 
has as an element the use, attempted use, or threatened use of physical 
force  against  the  person  of  another,  or  (2)  is  burglary  of  a  dwelling, 
arson, or extortion, involves use of explosives, or otherwise involves 
conduct  that  presents  a  serious  potential  risk  of  physical  injury  to 
another.” U.S. Sentencing Guidelines Manual § 4B1.2(a) (U.S. Sentencing 
Comm’n  2014).  Paragraph  (1)  is  commonly  known  as  the  “force 




       1  The applicable version of the Guidelines is the version in effect on the day 
the defendant is sentenced. See 18 U.S.C. § 3553(a)(4)(A)(ii) (2012); United States v. 
Jones, 878 F.3d 10, 21 n.3 (2d Cir. 2017). Smith was sentenced on October 1, 2015. See 
App.  Appellant  633–713  (transcript  of  sentencing).  The  applicable  Guidelines 
Manual is therefore the 2014 version, which remained in effect until November 1, 
2015. Compare U.S. Sentencing Guidelines Manual i (U.S. Sentencing Comm’n 2014) 
(indicating  that  the  2014  version  incorporates  amendments  to  the  Guidelines  up 
through  the  amendments  effective  November  1,  2014),  with  U.S.  Sentencing 
Guidelines Manual i (U.S. Sentencing Comm’n 2015) (indicating that the 2015 version 
incorporates amendments to the Guidelines up through the amendments effective 
November 1, 2015). 




                                           6 
clause”;  the  part  of  paragraph  (2)  beginning  with  “or  otherwise 
involves” is commonly known as the “residual clause.”2 

        We have already held that every degree of New York robbery is 
a crime of violence under the residual clause of section 4B1.2(a)(2) as 
that clause was worded at the time of Smith’s sentencing. See United 
States v. Dove, 884 F.3d 138, 152 (2d Cir. 2018) (applying the identically 
worded  U.S.  Sentencing  Guidelines  Manual  §  4B1.2(a)(2)  (U.S. 
Sentencing  Comm’n  2013)).  The  District  Court’s  calculation  was 
therefore  not  erroneous,  and  it  is  not  necessary  to  consider  whether 
New York second‐degree robbery is a crime of violence under the force 
clause of section 4B1.2(a)(1). 

                                 III. CONCLUSION 

        In summary, we hold: 

        (1) the evidence presented at Smith’s trial was sufficient to prove 
            possession of crack cocaine with intent to distribute; and 




        2 The residual clause was removed from the Guidelines effective August 1, 
2016 because the United States Sentencing Commission had determined the phrase 
to be unconstitutionally vague in light of the Supreme Court’s decision in Johnson 
v. United States, 135 S. Ct. 2551 (2015). See Jones, 878 F.3d at 14 n.1. The Supreme 
Court had held in Johnson that the identically worded residual clause of the Armed 
Career  Criminal  Act,  18  U.S.C.  §  924(e)(2)(B)(ii),  was  unconstitutionally  vague. 
Johnson,  135  S.  Ct.  at  2554.  The  Guidelines  residual  clause  has  since  been  held, 
however, to be constitutional. Beckles v. United States, 137 S. Ct. 886, 892 (2017). Our 
holding  thus  applies  only  to  sentencing  decisions  made  under  the  Guidelines  in 
effect before August 1, 2016. 




                                             7 
(2) because  the  New  York  offense  of  robbery  in  the  second 
   degree constitutes a crime of violence within the meaning of 
   the  residual  clause  of  United  States  Sentencing  Guidelines 
   section  4B1.2(a)(2)  in  effect  when  Smith  was  sentenced  on 
   October  1,  2015,  the  District  Court’s  calculation  of  Smith’s 
   base offense level was not erroneous. 

We AFFIRM the District Court’s judgment of October 7, 2015.  




                               8